RECOMMENDED FOR FULL-TEXT PUBLICATION
                            Pursuant to Sixth Circuit Rule 206
                                  File Name: 05a0034p.06

                 UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                _________________


                                                    X
                                                     -
             Nos. 03-2053/2117

                               Plaintiff-Appellee, -
MATTHEW J. DANIELS,
                                                     -
                                                     -
                                                         Nos. 03-2053/2117/2369

                                                     ,
         v.                                           >
                                                     -
                                                     -
                            Defendant-Appellant, -
LEONARD WOODSIDE,

                                                     -
                                                     -
                                                     -
ANCHOR BAY SCHOOL DISTRICT, RONALD
                                                     -
TUSCANY,
                                      Defendants. -
                                                     -
                                                     -
                                                     -
                No. 03-2369

                              Plaintiff-Appellant, -
MATTHEW J. DANIELS,
                                                     -
                                                     -
                                                     -
                                                     -
         v.

                                                     -
                             Defendant-Appellee, -
LEONARD WOODSIDE,
                                                     -
                                                     -
ANCHOR BAY SCHOOL DISTRICT, RONALD                   -
                                                     -
                                      Defendants. -
TUSCANY,

                                                     -
                                                    N
                     Appeal from the United States District Court
                    for the Eastern District of Michigan at Detroit.
                 No. 01-73902—Lawrence P. Zatkoff, District Judge.
                               Argued: August 12, 2004
                         Decided and Filed: January 24, 2005
             Before: NELSON, SILER, and BATCHELDER, Circuit Judges.




                                            1
Nos. 03-2053/2117/2369               Daniels v. Woodside, et al.                              Page 2


                                       _________________
                                            COUNSEL
ARGUED: David S. Steingold, DAVID S. STEINGOLD ASSOCIATES, Detroit, Michigan, for
Plaintiff. Timothy J. Mullins, COX, HODGMAN & GIARMARCO, Troy, Michigan, Marcelyn A.
Stepanski, JOHNSON, ROSATI, LaBARGE, ASELTYNE & FIELD, Farmington Hills, Michigan,
for Defendants. ON BRIEF: David S. Steingold, Tracie D. Palmer, DAVID S. STEINGOLD
ASSOCIATES, Detroit, Michigan, for Plaintiff. Timothy J. Mullins, COX, HODGMAN &
GIARMARCO, Troy, Michigan, Marcelyn A. Stepanski, JOHNSON, ROSATI, LaBARGE,
ASELTYNE & FIELD, Farmington Hills, Michigan, for Defendants.
                                       _________________
                                           OPINION
                                       _________________
         ALICE M. BATCHELDER, Circuit Judge. These consolidated appeals are taken from
judgments entered by the district court in Matthew Daniels’s 42 U.S.C. § 1983 action arising out of
Daniels’s pre-trial detention as a 16-year-old on charges of murder. Daniels appeals the district
court’s grant of summary judgment to Ronald Tuscany, Macomb County Sheriff, on Daniels’s
claims that Tuscany violated his Fifth, Eighth and Fourteenth Amendment rights by permitting him
to be housed in the Macomb County Jail as an adult in violation of the Michigan law governing pre-
trial detention of juveniles, and by housing him under inhumane conditions. Daniels also appeals
the district court’s grant of summary judgment to the Anchor Bay School District (“Anchor Bay”)
on his claim that Anchor Bay denied him due process by expelling him from an alternative education
program upon his arrest and pre-trial detention, and refusing to permit him to re-enroll in that
program after his release from pre-trial detention. Leonard Woodside, Anchor Bay’s superintendent,
appeals the district court’s denial of his motion for summary judgment on Daniels’s due process
claim.
        Daniels does not challenge the constitutionality of the Michigan law governing pre-trial
detention of juveniles but rather complains of Tuscany’s alleged violation of that law. Because we
conclude that Daniels was confined in accordance with Michigan law and that the restrictions and
conditions of his confinement were an incident of the state’s legitimate goal of preventing him from
committing suicide, we will affirm the grant of summary judgment in favor of Sheriff Tuscany.
Further, because we conclude that Michigan law does not create in a Michigan resident a property
right in alternative education provided by a public school district, and therefore Anchor Bay and
Woodside did not violate Daniels’s constitutional rights in terminating his participation in that
program or in denying him readmission to it, we will affirm the grant of summary judgment to
Anchor Bay and reverse the denial of summary judgment to Woodside.
                      FACTUAL AND PROCEDURAL BACKGROUND
         Daniels and two others were charged on October 27, 2000, with the murder of Justin Mello.
Daniels was remanded by the Macomb County District Court to the custody of the Macomb County
Jail, an adult correctional facility, pending his preliminary examination. The court notified the jail
administrators, including Sheriff Tuscany, that because Daniels was 16 years old, he was to be
segregated from the adult prisoners in accordance with Michigan statutory law. When Daniels
arrived at the jail, he was initially housed in the medical ward, one of only three places in the
Macomb County Jail where he could be segregated from adults. Shortly thereafter, he was
transferred to the mental health floor, another area where he could be segregated from adult
prisoners, until mental health professionals could evaluate him and rule out any risk of suicide.
Records of Daniels’s mental health evaluations at the jail reflect that he expressed suicidal thoughts
Nos. 03-2053/2117/2369                Daniels v. Woodside, et al.                                Page 3


during the evaluations, and he was therefore placed on suicide watch. Daniels claims that while he
was on suicide watch, he was kept under twenty-four hour lock-down; he was not permitted to leave
his cell for four days, except for limited visits with a clergyman and an attorney; he was denied the
ability to attend to any basic hygiene needs; he was required to wear a “suicide robe,” which is a
sleeveless, legless gown that did not adequately fasten in the back; and for the first several days of
his confinement he had neither socks for his feet nor sheets or pillows for his bed.
         Daniels was released from jail after his preliminary hearing resulted in a finding of no
probable cause due to a lack of admissible evidence. After his release, Daniels asked Woodside to
re-admit him to Anchor Bay’s voluntary alternative education program in which he had been
enrolled for about one month prior to his arrest. This program, called “Skill Quest,” is described in
the literature of the school district as “a special alternative high school program which is offered
during the day for youth under 19 without diplomas, who have returned to school after being out for
at least one semester.” Admission to the Skill Quest program is discretionary with the
superintendent, and students in the program are required to adhere to the program’s attendance
policy and the school district’s written code of conduct. The attendance policy provides that if a
student misses more than six hours of class, he automatically loses credit for that course.
         Daniels had enrolled in Skill Quest some eight months after he dropped out of high school
upon attaining the age of 16, the age at which Michigan law permits students to withdraw from
school. During the month in which Daniels was enrolled in the program, he had not missed any
classes or been subject to any disciplinary actions. Because of his arrest and pre-trial detention,
however, Daniels missed substantially more than six hours of class. He therefore automatically lost
credit in the courses in which he was enrolled, and in order to participate any further in the program,
he was required to seek re-enrollment for the following semester. Superintendent Woodside denied
Daniels’s request for readmission to Skill Quest, citing the advice of the school district’s counsel
to the effect that, despite the court’s finding of no probable cause, Daniels was still implicated in the
Mello murder and presented a danger to students and staff. In April 2000, after another individual
confessed to the murder, Woodside notified Daniels that he would be permitted to enroll in Skill
Quest at the commencement of the next semester, that is, in September 2001. Daniels enrolled at
that time, but after attending classes for only about one month, he began to accrue excessive
absences, lost class credit, and dropped out of the program.
       On October 15, 2001, Daniels filed this 42 U.S.C. § 1983 action in the United States District
Court for the Eastern District of Michigan against numerous state, county and school district
defendants, complaining that these defendants had violated various of his constitutional rights in
connection with his arrest and pre-trial detention. Only defendants Tuscany, Woodside and Anchor
Bay remain in the action, all other defendants having been dismissed by stipulation of the parties
during the course of this litigation.
        Daniels’s Complaint alleges that Woodside and Anchor Bay violated his right to due process
either by refusing, without a hearing, to allow him to re-enroll in the Skill Quest program, or by
expelling him, without a hearing, from his initial participation in the Skill Quest program. Daniels
claims that Tuscany, as the Macomb County Sheriff, deprived Daniels of his rights under the Fifth,
Eighth, and Fourteenth Amendments to the United States Constitution by improperly housing him
as an adult and by mistreating him during his detention.
        Tuscany moved for dismissal or, in the alternative, for summary judgment and the district
court granted the motion. Anchor Bay and Woodside filed a joint motion for summary judgment.
Anchor Bay argued that its policies are constitutional and have not been shown to be the cause of
any injury to Daniels, and that the school district cannot be held vicariously liable for the acts of its
employees. Woodside argued that he is entitled to qualified immunity for his actions. The district
court granted Anchor Bay’s motion, but denied Woodside’s. Woodside then filed a Motion to
Nos. 03-2053/2117/2369               Daniels v. Woodside, et al.                              Page 4


Amend Judgment, arguing that Daniels did not have a property right in the alternative education
program Skill Quest, and therefore Daniels’s due process rights were not violated when he was
dropped from the program initially or when Woodside refused to re-enroll him in that program. The
district court denied the motion. Woodside brings an interlocutory appeal of the district court’s
denial of his motion for summary judgment on qualified immunity grounds and the denial of his
motion to amend the judgment.
       Daniels filed a motion to permit an interlocutory appeal of the district court’s order granting
summary judgment to Tuscany and Anchor Bay. The district court entered final judgment as to
Tuscany and Anchor Bay and certified Daniels’s dismissed claims for immediate appeal under
Federal Rule of Civil Procedure 54(b), fully satisfying the requirements of that rule.
                                            ANALYSIS
        We review de novo a district court’s grant of summary judgment, using the same standard
under Rule 56(c) used by the district court. Williams v. Mehra, 186 F.3d 685, 689 (6th Cir. 1999)
(en banc). We must view the evidence, all facts, and any inferences that may be drawn from the
facts in the light most favorable to the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith
Radio Corp., 475 U.S. 574, 587 (1986). Summary judgment is proper if “the pleadings, depositions,
answers to interrogatories, and admissions on file, together with the affidavits, if any, show that
there is no genuine issue as to any material fact and that the moving party is entitled to a judgment
as a matter of law.” FED. R. CIV. P. 56(c). To withstand summary judgment, the non-movant must
present sufficient evidence to create a genuine issue of material fact. Klepper v. First Am. Bank, 916
F.2d 337, 341-42 (6th Cir. 1990). A mere scintilla of evidence is insufficient; “there must be
evidence on which the jury could reasonably find for the [non-movant].” Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 252 (1986). Entry of summary judgment is appropriate “against a party who fails
to make a showing sufficient to establish the existence of an element essential to that party’s case,
and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S.
317, 322 (1986).
                                                  I.
        The Due Process Clauses of the Fifth and Fourteenth Amendments prohibit a pretrial
detainee from being punished prior to an adjudication of guilt. Roberts v. City of Troy, 773 F.2d
720, 723 (6th Cir. 1985). Through the Due Process Clause of the Fourteenth Amendment, pretrial
detainees are entitled to the same Eighth Amendment rights as are other inmates. Thompson v.
County of Medina, Ohio, 29 F.3d 238, 242 (6th Cir. 1994). In determining whether conditions of
pretrial confinement violate the Fifth, Fourteenth, or Eighth Amendments, the court must evaluate
whether a restriction imposed on a detainee was imposed for the purpose of punishment, or was in
furtherance of some other legitimate government goal. Roberts, 773 F.2d at 723.
        As we understand his argument, Daniels claims that Tuscany, as Sheriff in charge of the
Macomb County Jail where Daniels was housed, permitted Daniels to be housed in the jail as an
adult in violation of Michigan law; that in doing so, Tuscany was deliberately indifferent to
Michigan statutes governing the placement of juveniles being detained on criminal charges; and this
deliberate indifference violated Daniels’sEighth Amendment Right to be free from cruel and unusual
punishment. Daniels, however, fails at the first step of his argument. He has not presented evidence
that Tuscany violated Michigan law.
         As a general rule, in Michigan juveniles may not be confined in a jail while awaiting trial.
M.C.L.A. § 764.27a(1). A judge may, however, order a juvenile to be detained in a jail before trial
if he is “considered to be a menace to other children, or [he] may not otherwise be safely detained.”
M.C.L.A. § 764.27a(2). If a juvenile is housed in a jail, then he must be kept “in a room or ward
Nos. 03-2053/2117/2369               Daniels v. Woodside, et al.                               Page 5


out of sight and sound from adults.” M.C.L.A. § 764.27a(2). The evidence before the district court
establishes that the judge ordered Daniels to be housed at the jail and to be segregated from the adult
population. The evidence further establishes that Daniels was at no time kept where he was within
either sight of or sound from adults. The procedure followed by the judge and the jail staff in
detaining Daniels follows Michigan law to the letter.
         Daniels also alleges that Tuscany violated Daniels’s constitutional rights under the Fifth,
Eighth, and Fourteenth Amendments by confining Daniels to twenty-four hour lock-down, depriving
him of exercise, dressing him in a suicide gown that did not completely close in the back as opposed
to a jail uniform, denying him access to a shower and personal hygiene products such as soap and
toothpaste, and denying him visitors. Daniels asserts that there is a material question of fact as to
whether Tuscany had a legitimate purpose for imposing such restrictions. The record demonstrates,
however, that Daniels told jail personnel of his suicidal thoughts. The deprivations imposed on
Daniels were affirmative steps to secure Daniels’s well-being, in furtherance of the jail staff’s
legitimate and non-punitive purpose of preventing Daniels’s suicide or injury. The district court
held, and we agree, that Daniels’s attempts to create a genuine issue of fact with regard to this claim
are without support in the record.
                                                  II.
        Daniels complains that Anchor Bay and Woodside denied him due process when, without
affording him a hearing, they deprived him of his property interest in a free public education by
terminating his participation in the Skill Quest program in which he was enrolled at the time of his
arrest and pre-trial detention, and refusing to permit him to enroll again in the program immediately
following his release from detention. “Property interests are not created by the Constitution, ‘they
are created and their dimensions are defined by existing rules or understandings that stem from an
independent source such as state law . . . .’” Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532,
538 (1985) (quoting Board of Regents v. Roth, 408 U.S. 564, 577 (1972)). State statutes or rules
create protected property interests by entitling a citizen to certain benefits. Goss v. Lopez, 419 U.S.
565, 573 (1975) (“Here, on the basis of state law, appellees plainly had legitimate claims of
entitlement to a public education.”) There is no question that Michigan law gave Daniels a protected
property interest in a free public education. M.C.L.A. Const. Art. 8, §2; see, e.g. Goss, 419 U.S. at
574. The issue before us, however, is whether Daniels has a legitimate claim of entitlement to
Anchor Bay’s program of alternative free public education.
        The Michigan Constitution mandates “free public elementary and secondary schools as
defined by law,” rather than simply providing a broad right to “public education.” M.C.L.A. Const.
Art. 8, §2 (emphasis added). Michigan law also requires residents between the ages of six and
sixteen (through the sixteenth birthday) to attend school. M.C.L.A. §380.1561(1). There is no
question that Daniels had the right to attend his local public high school. We conclude, however,
that he chose to forego that right when he dropped out of Anchor Bay High School shortly after his
sixteenth birthday. And we note that Daniels does not claim that he attempted to re-enroll in high
school after voluntarily withdrawing or that he was prevented from doing so.
        Neither the Michigan Constitution nor any other Michigan law mandates that school districts
provide alternative education. See MICH. ATT’Y GEN. REP., No. 6271, p. 13 (February 7, 1985). But
if the state—through the school district—creates in people of the plaintiff’s class in general an
entitlement to an alternative education, the state may not withdraw that entitlement without adequate
process. Goss, 419 U.S. at 574. We have not addressed in a published opinion the question of
whether Michigan residents are entitled to alternative education, although in an unpublished opinion,
we have held that Michigan residents have no property interest in adult education programs. In
Mercado v. Kingsley Area Schools, 956 F.2d 269, 1992 WL 34471 (6th Cir. 1992), we said that a
Michigan student’s participation in adult education programs was analogous to interscholastic
Nos. 03-2053/2117/2369               Daniels v. Woodside, et al.                              Page 6


athletics, rather than to public education, inasmuch as Michigan law did not require school districts
to offer either interscholastic athletic programs or adult education programs. Id. at **3. We think
that Mercado’s reasoning is sound but it is not dispositive of Daniels’s claim that although Anchor
Bay is not required to offer alternative education programs, by doing so it has created an entitlement
to those programs.
        Although it is under no mandate to do so, Anchor Bay has chosen to establish Skill Quest,
an alternative education program for individuals such as Daniels, who are under the age of 19, have
no high school diploma, and have been out of school for at least one semester. Importantly,
however, Anchor Bay has limited participation in that program in two significant ways. First, the
superintendent has discretion over who may be admitted to the program. Second, in order to remain
in the program, students must abide by the program policies, including the attendance policy, and
failure to comply with the attendance policy results in automatic loss of course credit.
        In order to establish a property interest in participating in the Skill Quest program, Daniels
must demonstrate that he has a “legitimate claim of entitlement” to that participation. Goss, 419
U.S. at 573; LRL Properties v. Portage Metro Housing Authority, 55 F.3d 1097, 1108 (6th Cir.
1995). Daniels cannot demonstrate any such entitlement because participation in the Skill Quest
program is entirely at the discretion of the superintendent, and continues only so long as the
participant abides by the program’s rules and policies. Daniels therefore has no property right in
the alternative education he sought.
        Because Daniels cannot demonstrate any property right to alternative education in the Skill
Quest program, he cannot demonstrate that Anchor Bay or Woodside denied him due process by
enforcing the program’s automatic loss of credit resulting from his absence from class during his
pre-trial detention, or by refusing to permit him to re-enroll after his release from detention.
                                                 III.
       For the foregoing reasons, we AFFIRM the orders of the district court granting summary
judgment to Ronald Tuscany and to Anchor Bay School District. We REVERSE the district court’s
order denying summary judgment to Leonard Woodside, and REMAND this matter to the district
court with instructions to enter an order granting summary judgment to Woodside.